Title: To John Adams from William Cunningham, 6 May 1809
From: Cunningham, William
To: Adams, John



Dear Sir
Fitchburg, May, 6th. 1809

I was duly favoured with yours of the 24th. ult. The species of sensibility excited by your Letters in March, are defined by the interest I take in whatever affects your repose, your happiness, and your just claims on the affection, confidence and gratitude of a Country reared under your paternal care. If it can be necessary to be more particular—they were the various and refined emotions springing, as in their native source, from the contemplation of an unexampled instance of neglected Virtue, unruffled yet not unhurt, at the remembrance of the unprovoked waywardness it had experienced.
I should receive with much pleasure, an account of all the reasons you had for giving the public your interlocutory discourse with the Representative of the Elector of Saxony. One reason is extremely obvious, and was regarded with equal grace and fitness—it was to shew, that there had not grown out of ingratitude a more numerous, nor a more flagitious, progeny then are generally, if not legitimately, produced in the heats of party; and, consequently, not a greater than you were prepared to meet and manage in their frowardness. Introduced with such a presentiment, the conclusion of your Letter to Wright and Lyman, which you have probably noticed to have incurred the accusation of whimpering, bears not the lovely weakness of a heart in the spontaneous effusion of its sorrows, but is expressed in a happy union of dignified civility and of graceful chastisement—in the point and purity of your exemplar Paul, not in the perturbed temper of Xerxes when he scourged the sea. The cause of your constructing that sentence in such a strain of touching tenderness, must cease to receive your censure—the fortunate occasion it afforded you of expressing the nationality of your affections, atones for its fault.
Confirmed, by your coincidence, in the correctness of my sentiments concerning the Federalists in general, I feel my confidence strengthened in the soundness of my knowledge of some of their late Leaders. Alexander Hamilton was their head & hope. He was the Messiah, under whose reign a political millennium was to be enjoyed. Extravagant encomiums on his talents had lifted my estimation of him to a lofty height; and I readily confess, that in some interviews I had with him in New York, the prop, to his fame, of a capacious understanding was perspicuously displayed. It is the pride of his friends that he was ambitious; but that this passion was in him  kept down to virtuous emulation, upon which alone they can exult, is not so evident. The testimony of General Washington in his favour, if not extorted, is yet not unexceptionable. Washington, like yourself, had come under the displeasure of this paragon of propriety, and a threatening of a public exposure of his mistakes, was suspended over the head of Washington like the Diomedian sword, with this difference, that it should fall, not on falsehood, but on indocility. This is a fact unknown to the public. It is unknown, except to a very few in the Nation—You, Sir, know what authority I have for the declaration. General Washington was overawed with a menace which gave you but the more resolution. Whether he or you had the higher reliance on the consciousness of right, and on strength of capacity to wield against him the cudgel, are questions which, even if they were not now passing the test of experiment, I might with more propriety postpone to posterity, than refer to your determination, or pronounce, to you, my own. Such is my opinion of the late Idol of the Federal party. If he would not, like “Moloch, vault over all impediments to seize the goal of his ambition,” his course was undeviatingly shaped towards it. At the fourth Presidential election, it was, I suspect, his intention to keep the Nation bewildered, to deceive them with directions, and to guide them by the circumvolutions of a wheel, as Tony did Marlow and Hastings on Crack-skull common. In the course of the Election canvass, General Pinkney made an excursion into this Eastern section of the Union. On his return, Hamilton accompanied him from New York to New-Jersey, where he had with him a lengthy interview. It may be presumed that a plan of proceeding was concerted. I do not derive this presumption from any suspicion of the honour of Pinkney, but it is irresitibly pressed by the unwarrantable assumptions of Hamilton on your advancement to the Presidency, and by his being offended at your very proper treatment of his officiousness. His agency had become active in the Administration of the Government. His pride was inflated with the confidence which was reposed in him, and by the submission implicitly paid, by many, to his opinions. It cannot be doubted, that having unsuccessfully aspired to the direction of the measures of which you were the appointed Head, he wished a succession to your place of a Chief (if this is not a contradiction.) who would keep his bureau at New-York. But why have I told you all this? You, to whom, without allusion, every secret was as promptly known, as were to Cicero the schemes of Cataline? I have done it to let you see, that I have not been studious of your story without acquiring some acquaintance with the arcana-credenda, so necessary to its explanation.
This, indeed, true, that not a man of the Federalists has come forward in your defence, but the inference you appear to draw from it of an indisposition in any Federalist to defend you, is too uncharitable. The fact is, there has not, till now, appeared against you any other than anomalous accusations, and they are anonymous which now appear. You admit, that the disposition towards you of the Federalists at large, is not delinquent in affection and gratitude. The disesteem which has not dared to vent itself, I have thought might be left, in the hearts which harbour it, like lead under a dung heap, to be dissolved in the heat, in the foulness and in the acidity of its covering. The Love of your Countrymen will remain forever the inconsumable abestos.
The article in the Baltimore Federal Republican is a gross and groundless calumny; but like the fly which animates corruption, it would perish in its vile work. The article is the more provoking for the features of authenticity it has gravely assumed. The assertion that the Federalists preferred Mr. Jay, is refuted by the very exact parallel between you. Surely the writer never knew, or had forgotten, that before his party had singled out Mr. Jay for your competitor, you had publickly pronounced him to be the nearest of any man to your heart.
Interwoven as are the reasons for the dismission of Pickering with other explanations, I think it probable that you will publickly reveal them, and release me from the injunction I am under. They are the great mystery. A person, ycleped General Eaton, who is the veriest popinjay I ever saw, and who affects to be in every secret, in a sophomorean speech at a meeting of the Town of Brimfield, has very confidently asserted the cause to be Pickering’s opposition to your nomination of Col. Smith for a General officer. If you can take syllabub by the page, I would recommend this redoubtable hero’s speech for a part of your next desert.
Seeing, in some other papers, a notice of your communications to the Boston Patriot, I shall send for that Paper. I am acquainted with Everett. He was from the country, and is a man of considerable acquisitions. Our wounds, like those of Philocletes, require divine skill for their remedy. There is an emanation of it in your observations on the King of England’s Proclamation. Wisdom, with some, is like gold in the hands of the gold-beaters, a very little serves to carry on their trade, and that little they beat and attenuate till it but just serves to touch the surface of the most miserable daubings—The assertion that “Britain has done us no essential injury,” is of this malleable kind of stock. But in your observations on the Impressment of our Seamen, wisdom is the share, the plate & the colter, which cut up and destroy the foul roots in the field of reason.
“What though the mast be now thrown overboard,
The cabel broke the holding anchor lost,
And half our sailors swallow’d in the flood;
yet lives our pilot still, Is’t meet that he
Should leave the helm?
Ah! what a shame! Ah! what a fault were this!”
I cannot conceal from you my apprehension, that in throwing yourself into the troubled element of dispute, you will meet with many angry surges—I have more satisfaction in communicating my conviction, that you will reach the shore without calling upon Cassius. Forming yourself upon the model of Paul, you will be crowned with his success before his Judge and Accusers.
With veneration & esteem, / I am, Dear Sir, / Yours

Wm. Cunningham, J.